DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the drawing objections have been fully considered but they are not persuasive.  Applicant submitted replacement drawings, but did not indicate how they were amended to address the objections.  Additionally, the text on at least sheets 9, 13, 14, 15, and 16 remains illegible.  Accordingly, the previously set forth drawing objections were maintained and Examiner has included a requirement for annotated drawings.  
Applicant’s arguments, see filed with respect to the interpretation under 35 U.S.C. 112(f) have been fully considered but are only persuasive with respect to the cancelled limitations climate control system, refrigeration unit, and heating unit.    The remaining terms continue to invoke 112(f) since “system”, “device” “mechanism” are all generic place holders, i.e. substitutes for “means”.  Examiner notes that terms “chair” or “shoe” have definite structure, unlike “system”, “device”, or “mechanism”.  
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  Applicant argues that Richardson et al. fails to meet the claims as amended because Richardson et al. requires verification before access is provided to the parcel box.  Examiner notes that limitations added regarding this have been .  

Drawings
The drawings are objected to because the text in the shaded boxes in the drawings is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 330, 2020, 450, 455, 4052, 4058, 4066, 650, 830.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite the limitation “and at least one perimeter defining a through opening provided with the housing and aligned generally orthogonally to the plurality of sides”.  Applicant’s disclosure is silent regarding perimeter and orthogonal, thus the limitation adds new matter.  Claims 2-12 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  
Claims 2-4 and 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-4 and 15 have been amended to require a first temperature in a first state and a second temperature in a second state.  Applicant’s disclosure does not appear to provide support for temperature change in unlocked versus locked state, i.e. applicant’s first and second states.  Accordingly, claims 2-4 and 15 are considered to add new matter to the disclosure.  
Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly presented Claim 17 recites the limitation “defining a box with a perimeter defining the opening and at least one interior compartment”.  Applicant’s disclosure is silent regarding perimeter, thus the limitation adds new matter. Additionally, limitation “without unlocking a lock in a first state” appears to add new matter to the disclosure, since paragraph [00121] states “Process 400 can begin with the door to the container being unlocked”, which does not support “without unlocking”.  If Applicant disagrees, Applicant is encouraged to specifically cite other areas of the disclosure providing support for the newly presented limitation.  Claims 18-20 are rejected insofar as they are dependent on claim 17, and therefore include the same error(s).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “the locking mechanism having at least one of a slot that is openable with a mechanical key, a combination code having one or more buttons, an 
Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 has been amended to recite the limitation “leaving a door that covers the at least one through opening unlocked […]”.  This limitation is unclear since it has not been established the that door is unlocked.  Similarly “before the delivery package is placed inside the least one compartment” is unclear in that it is never established that the delivery package is placed inside the at least one compartment”.  Additionally, “after the delivery package is placed” 
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitations “without unlocking a lock in a first state to open a door that covers the opening” and “locking the door in a second state”.  It is unclear what is meant by “unlocking a lock in a first state”, and “locking the door in a second state”.  It is believed the claim would read more clearly without “first state” and “second state”.  Additionally, it is unclear if the lock need even be a part of the storage container.  Additionally, “after the delivery package is placed” lacks antecedent basis, since the package was not placed.  Similarly there is no step of detecting the presence of the delivery package.  Additionally, the claim should not end with a semi-colon and it appears the parenthetical references in claim 17 and 19 should have been omitted as these are not reference characters.  Applicant is also referred to MPEP 2111.04 II regarding contingent limitations.  Since it is not clear that the delivery package is ever placed or detected, it is not clear if the locking need ever take place.  To expedite prosecution, prior art was applied to the claims as best they could be understood as presented.  Claims 18-20 are rejected at least insofar as they are dependent on claim 17 and therefore include the same error(s).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al. (US 2017/0286905: cited by Applicant).
Regarding claim 1, Richardson et al. shows A delivery package storage container comprising: a housing having a plurality of sides having at least one compartment inside the housing and at least one perimeter defining a through opening provided with the housing and aligned generally orthogonally to the plurality of sides for accessing the at least one compartment from a location exterior of the housing (see at least paragraphs [0031]-[0033]: parcel box #210); a door movably located over the at least one through opening, the door is configured to move between an open position allowing access to the at least one compartment and a closed position that closes the opening thereby preventing access to the at least one compartment from the location exterior of the housing (see at least paragraphs [0031]-[0033]: door(s) with door actuator(s) #251); a locking mechanism integrated with the door or the housing, the locking mechanism having at least one of a slot that is openable with a mechanical key, a combination code having one or more buttons, an electronic signal received by a control system having a processor, or combinations thereof (see at least paragraphs [0031]-[0033]: 
Regarding claim 2, Richardson et al. further shows wherein the temperatures inside the at least one compartment is at a first temperature at the first state and a second temperature at the second state (see at least paragraphs [0035]-[0037]).
Regarding claim 5, Richardson et al. further shows wherein the locking mechanism is Wi- Fi enabled and configured to receive at least one of a lock signal and an unlock signal (see at least paragraphs [0030]-[0033]).
Regarding claim 6, Richardson et al. further shows further comprising a container docking base associated with the housing for engaging a home docking base associated with a stationary structure (see at least paragraph [0057]: attachment mechanism(s) #252).
Regarding claim 7, Richardson et al. further shows further comprising a container control system comprising a processing system, a memory accessible by the processing system, and instructions stored in the memory for directing the processing system to receive climate instructions (see at least paragraphs [0031]-[0037]).
Regarding claim 8, Richardson et al. further shows comprising a container control system comprising a processing system, a memory accessible by the processing system, and instructions stored in the memory, and wherein the instructions in the memory comprise instructions to receive a lock command and control the locking mechanism based on the lock command (see at least paragraphs [0031]-[0033]).
Regarding claim 9, Richardson et al. further shows wherein the container control system further includes an input device attached to the housing and exposed at an exterior of the housing to receive input from a user (see at least paragraph [0039]: user interface #214).
Regarding claim 10, Richardson et al. further shows wherein the container control system further comprises a display attached to the housing and exposed at the exterior of the housing (see at least paragraph [0039]: user interface #214).
Regarding claim 11, Richardson et al. further shows wherein the input device is a touch screen in the display (see at least paragraph [0039]: user interface #214).  
Regarding claim 12, Richardson et al. further shows wherein the container control system further includes a camera and wherein the instructions in the memory further include instructions to capture an image with the camera in response to the lock mechanism being unlocked (see at least paragraph [0049]: camera #235).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al. (US 2017/0286905: cited by Applicant).
Regarding claim 13, Richardson et al. shows a method for securing a delivery package with a delivery package storage container, said method comprising: providing a housing having a plurality of sides having at least one compartment inside the housing and at least one through opening provided with the housing for accessing the at least one compartment from a location exterior of the housing (see at least paragraphs [0031]-[0033]: parcel box #210); leaving a door that covers the at least one through opening unlocked in a first state, before the delivery 
Regarding claim 14, Richardson et al. further shows comprising a container control system comprising a processing system, a memory accessible by the processing system, and instructions stored in the memory, and wherein the instructions in the memory comprise instructions to receive a lock command and control the locking mechanism based on the lock command (see at least paragraphs [0031]-[0033]).
Regarding claim 15,  Richardson et al. further shows further comprising changing temperature from a first temperature in the first state to a second temperature in the second state (see at least paragraphs [0035]-[0037]).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al. (US 2017/0286905: cited by Applicant).
Regarding claim 17, Richardson et al. shows  a method for securing a delivery package with a delivery package storage container, said method comprising: receiving a delivery package through an opening of a storage container housing without unlocking a lock in a first state to open a door that covers the opening (see at least paragraph [0066]; paragraphs [0031]-
Regarding claim 18, Richardson et al. further shows further comprising engaging a container docking base located at the bottom of the housing to an anchor (see at least paragraph [0057]: attachment mechanism(s) #252).
Regarding claim 19, Richardson et al. further shows further comprising a second interior compartment and a second door covering an opening to the second compartment (see at least paragraph [0075]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. as applied to claim 2 above, and further in view of Huish (US 2018/0306487), or, in the alternative Vegara (US 5,560,219).
Regarding claim 3, While Richardson et al. further discloses wherein a refrigeration unit changes the temperature between the first state and the second state (see at least paragraphs [0035]-[0037]), Richardson et al. does not disclose an ice pack changes the temperature between the first state and the second state. 
However, use of an ice pack to change the temperature within a storage container is old and well-known in the art, as evidenced by Huish (see at least paragraph [0068], [0070]) and Vegara (see at least column 3, lines 34-49).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the container of Richardson et al. with an ice pack changes the temperature between the first state and the second state, since, as evidenced above, inclusion of an ice pack to change temperature within a storage container is old and well-known in the art and would provide the predictable benefit of temperature change absent a power source.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. as applied to claim 2 above, and further in view of McHale et al. (US 2017/0363349).
Regarding claim 4, While Richardson et al. further discloses wherein a heating unit changes the temperature between the first state and the second state (see at least paragraphs [0035]-[0037]), Richardson et al. does not disclose an heat pack changes the temperature between the first state and the second state. 
However, use of a heat pack to change the temperature within a storage container is old and well-known in the art, as evidenced by McHale et al. (see at least paragraph [0023]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the container of Richardson et al. with an heat pack changes the temperature between the first state and the second state, since, as evidenced above, inclusion of an ice pack to change temperature within a storage container is old and well-known in the art and would provide the predictable benefit of temperature change absent a power source.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. as applied to claim 17 above, and further in view of Huish (US 2018/0306487), or, in the alternative Vegara (US 5,560,219).
Regarding claim 20, While Richardson et al. further discloses further comprising a refrigeration unit located inside the housing (see at least paragraphs [0035]-[0037]), Richardson et al. does not disclose an ice pack located inside the housing. 
However, use of an ice pack to change the temperature within a storage container is old and well-known in the art, as evidenced by Huish (see at least paragraph [0068], [0070]) and Vegara (see at least column 3, lines 34-49).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the container of Richardson et al. with further comprising an ice pack located inside the housing, since, as evidenced above, inclusion of an .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAVIA SULLENS/Primary Examiner, Art Unit 3763